           Case 1:20-cv-01924-LGS Document 23 Filed 09/08/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 RICARDO BARCENAS,                                            :
 on behalf of himself, FLSA Collective Plaintiffs :
 and the Class                                                :    20 Civ. 1924 (LGS)
                                              Plaintiff,      :
                                                              :           ORDER
                            -against-                         :
                                                              :
 ERMINIA RESTAURANT CORP., et al.,                            :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for September 10,

2020;

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan; it is hereby

        ORDERED that, the September 10, 2020, initial pretrial conference is CANCELLED.

If the parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The case management plan and scheduling

order will issue in a separate order. If a collective is preliminarily certified, discovery may be

extended only regarding any opt-in Plaintiffs, and otherwise only for extraordinary

circumstances. The parties’ attention is particularly directed to the provisions within the case

management plan, for periodic status letters, and the need for a pre-motion letter to avoid

cancellation of the final conference and setting of a trial date. It is further

        ORDERED that, Plaintiff shall file, by October 6, 2020, a pre-motion letter seeking

leave to file a motion for preliminary collective certification and including a proposed briefing

schedule, or, in the alternative, a letter advising the Court either that Defendant will stipulate to

preliminary certification in light of the lenient standard for preliminary collective certification
          Case 1:20-cv-01924-LGS Document 23 Filed 09/08/20 Page 2 of 2


(without prejudice to opposing final certification), or that Plaintiff no longer seeks to act on

behalf of a collective. It is further

        ORDERED that, if Plaintiff files a pre-motion letter seeking leave to file a motion for

preliminary collective certification, and Defendant intends to oppose the motion, Defendant shall

file a responsive letter by October 13, 2020. It is further

        ORDERED that, if the parties seek to file any dispositive motions, they shall file a pre-

motion letter pursuant to Individual Rules III.A.1 and III.C.2. It is further

        ORDERED that, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the

Court’s mediation program, they shall file a joint letter on ECF requesting a referral.



Dated: September 9, 2020
       New York, New York




                                                  2
